PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/774,496
Filing Date: 8 May 2018
Appellant(s): LG Chem, Ltd.



__________________
[ Kendall K. Gurule ]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 4/21/22.

(1) Grounds of Rejection to be Reviewed on Appeal

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0035294 Al), in view of Lee et al. (WO 2015/016643 Al) (references of record).
Kim teaches high quality superabsorbent polymers showing a low water content and excellent properties and enabling one to expect an energy saving effect in a drying process (Ab.), said polymers being prepared from ethylenically unsaturated monomers, such as acrylic acid or salt thereof [0030-0031], nonreactive fine particles, such as laponite, in an amount of 0.1 to 10% by weight with respect to the total weight of the monomer composition ([0018-0023], ref. claims), and a crosslinker [0034]. Examples 1, 2, 5 and 6 are drawn to superabsorbent polymers prepared by polymerizing acrylic acid and polyethylene glycol diacrylate in the presence of laponite and caustic soda (NaOH) (i.e. acrylic acid must be at least partially neutralized), and surface crosslinking the same to prepare surface-treated polymer particles, [0054-0058]. It is noted that Kim teaches SAP particles prepared by a similar process as disclosed in the specification (PGPUB-[0090]).
The prior art fails to disclose the superabsorbent polymers as having the claimed pH, laponite with the claimed range and properties in terms of CRC, AUL and ammonia removal efficiency (claims 1, 5, 6).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to Lee reference, it is noted that the WIPO publication is relied upon for date purposes. US 9,950,308 is treated as the English equivalent of the non-English WIPO publication and relied upon herein in the rejection below.
With regard to the laponite content in the composition, the primary reference to Kim teaches an amount of 0.1 to 10% by weight, with respect to the total weight of the monomer composition ([0018-0023], reference claims).
The secondary reference to Lee teaches superabsorbent polymers obtained by surface crosslinking a base powdery resin using a diol or a glycol-based compound, in which the powdery base polymer is obtained by polymerization of ethylenically unsaturated monomer having acidic groups, which are at least partially neutralized, using two or more kinds of internal crosslinking agents, to provide for a CRC of 28-34 g/g, AUL at 0.9 psi of 19 g/g or more (col. 2, lines 30-44, col. 4, lines 8-14, 39-49), wherein the ethylenically unsaturated monomers may be neutralized at about 50 mol% or more, about 60 mol% or more, to more effectively achieve the disclosed physical properties (col. 6, lines 54-61), wherein the two or more crosslinking agents may be a combination of multifunctional (meth)acrylates (col. 9, lines 6-27, reference claims). Given the teaching in Lee that a CRC of less than 28 g/g reduces the water retention capacity of a diaper (col. 4, lines 8-15), the teaching on AUL at 0.9 psi of 18g/g or more as providing for higher absorbency under load (col. 4, lines 39-44), that ethylenically unsaturated monomers when neutralized at about 50 mol% or more or about 60 mol% or more provides to effectively achieve the disclosed physical properties (col. 6, lines 54-61) and given the teaching in Kim on laponite range of 0.1 to 10% by wt., it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to include any amount of laponite in Kim’s compositions, including in amounts as in the claimed invention, and to polymerize the ethylenically unsaturated monomer having acidic groups which are at least partially neutralized, with two or more kinds of internal crosslinking agents and to neutralize of the acidic monomers to a degree of 50 mol% or 60 mol% or 70% or more as prescribed by Lee et al. so as to provide for an advantageous CRC of 28-34 g/g, AUL at 0.9 psi of 19g/g or more (i.e. including 20 g/g or more) in Kim’s polymers. Additionally, a skilled artisan would reasonably expect such a modification to provide for the claimed (1) pH because pH is directly related to the degree of neutralization of acidic groups in the polymer and (2) CRC, AUL and ammonia removal efficiency, on the basis that the resultant superabsorbent particles will have the same composition as in the claimed invention, absent evidence to the contrary (obviates claims 1, 5 and 6). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 3, Lee teaches the ethylenically unsaturated monomers may be neutralized at about 50 mol% or 60 mol% or more, to more effectively achieve the disclosed physical properties (col. 6, lines 54-61).
Response to Arguments
Appellant’s arguments primarily focus on the following:
A. The Office has not made a prima facie case of obviousness because the Office’s
rationale for obviousness is refuted, rather than supported, by the evidence of record.
B. The claimed range for pH of 5.3 to 6.0 is critical to the success of the claimed
superabsorbent polymer and produces unexpected results when used in combination
with laponite.
C. The data provided by the Appellant is commensurate in scope with the claims.
	Recapturing the crux of the obviousness rejection of record, Examiner has relied upon Kim for the compositional limitations of superabsorbent polymer (SAP) as set forth in claim 1. Although Kim is silent with regard to properties (CRC, AUL and ammonia removal efficiency) and pH, Lee teaches that it is advantageous to provide for SAP having CRC and AUL within the scope of the claim 1. Lee further prescribes a neutralization of about 50 mol% or 60 mol% or more, to more effectively achieve the disclosed physical properties. Thus, the Kim-Lee combination teaches SAP including same components, having CRC and AUL which overlap in scope with that of the claimed invention. A skilled artisan would reasonably expect the SAP to also have claimed ammonia removal efficiency on the basis that materials and their properties are inseparable. Regarding the pH, although there is no direct teaching of the same in either reference, Lee teaches a neutralization to about 50 mol% or 60 mol% or more, to more effectively achieve the disclosed physical properties, which is capable of providing for the claimed pH.
	Appellant’s Arguments with regard to A:
 Appellant contends that the Office’s position (that the claimed pH may be related to degree of neutralization), is refuted by evidence, that the evidence of record shows that the Office’s assumption that pH is controlled by, or is a result of, degree of neutralization - is incorrect. Appellants state “Rather, the present specification teaches that while the degree of neutralization can affect pH, pH is also affected by (and in fact may be ultimately controlled by) other factors such as addition of acid after crosslinking”. Referring to the data in Table 1 (page 6, Brief), Appellants point out that both Example 3 and Comparative Example 4 have the same degree of neutralization of 73%, but Example 3 has a pH within the claimed range while Comparative Example does not. On this basis, Appellants conclude that the pH would not necessarily flow from the disclosed range of neutralization.

Examiner’s Response:
	It would be within the level of ordinary skill in the art to recognize that the pH of a polymer would be impacted by addition of an acid. If no acid is being added to the polymer, then the pH of the polymer would depend on the functional groups, i.e. acidic or basic groups, present in the polymer. Lee teaches that ethylenically unsaturated monomers may be neutralized at about 50 mol% or more, about 60 mol% or more, to more effectively achieve the disclosed physical properties (col. 6, lines 54-61). Firstly, the disclosed neutralization degree overlaps with the claimed range (claim 3, 55 to 65 mol%). Secondly, and more importantly, the inventive polymers  in Table 1 have a neutralization degree within the range prescribed by Lee ( Inv. Ex. 1- 60 mol%, Inv. Ex. 2 - 55 mol%). Lastly, Lee does not teach an acid as an essential component to be added to the polymer, i.e. an added acid which is capable of altering the pH of the polymer. Therefore, a skilled artisan would reasonably expect the SAP of Kim-Lee combination, that is neutralized to about 50 mol% or 60 mol% or more, to be capable of providing for polymers having a pH as in the claimed invention, absent evidence to the contrary.
	Appellant argues that both Inv. Ex. 3 and Comp. Ex. 4 in Table 1 (spec.) have the same neutralization degree (of 73%), but only Example 3 has a pH within the claimed range (5.6), as opposed a pH of 6.1 for Comp. Ex. 4. Appellant’s attention is drawn to page 32, lines 11-18 of the instant specification. In Example 3, citric acid is added to a polymer having 73 mole% neutralization, whereas the polymer of Comp. Ex. 4 does not include the additional added acid, and the added citric acid in Inv. Ex. 3 lowers the pH because citric acid has free carboxylic acid groups. Stated differently, a skilled artisan would predictably expect the Inv. Ex. 3 and Comp Ex. 4, both with 73% neutralization, to have different pH values because the added acid in Ex. 3 would necessarily lower of pH. Conversely, in the absence of such an added acid, the pH of a polymer would naturally flow from the acidic components in the polymer, such as the carboxylic acid groups therein.
Notably, missing from Appellant’s arguments is the discussion on Inv. Ex. 1 and 2 in Table 1, which do not include an added (citric) acid. Polymers of Inv. Ex. 1 and 2 have different neutralization degrees (60% and 55%, respectively) and different pH values (5.61 and 5.40, respectively). In these examples, the free carboxylic groups of the polymer, which are not fully neutralized, are capable of providing for a pH of 5.63 and 5.40, because no added acid is present. Furthermore, Inv. Ex. 2 with 55 mol% neutralization has a slightly higher % of free carboxyl groups (i.e. 100-55 mol%), and consequently, would have a lower pH, when compared to Inv. Ex. 1 with 60 mol% neutralization, which has a lower % of free carboxyl groups (i.e. 100-60 mol%), and consequently, would have a higher pH. This is consistent with the trend seen in Table 1. These results further support Examiner’s position on the nexus between pH and degree of neutralization. Thus, given the teaching in Lee on neutralization degree of 50% or more or 60 % or more, which overlaps in scope with that of claim 3 and with the neutralization degree of Inv. Ex. 1 and 2, Examiner maintains that a skilled artisan would reasonably expect polymers of Kim-Lee combination to have a pH within the claimed range, absent objective evidence to the contrary.
	Appellant’s Arguments with regard to B:
Appellant also provided data showing the criticality of the claimed range of pH of 5.3 to 6.0, in order to expedite prosecution. Specifically, Appellant provided data in its specification (as summarized in Table 1 of the Specification (reproduced below)) showing that when used in combination with laponite, the claimed range for pH of 5.3-6.0 produced unexpected results.


    PNG
    media_image2.png
    346
    507
    media_image2.png
    Greyscale

As demonstrated in Table 1, Examples 1-3, all containing laponite and having a pH within the claimed range, showed both highly superior ammonia removal efficiency and CRC. In contrast, Comparative Examples 1-4 each lacked either the claimed pH or laponite. Accordingly, the Comparative Examples did not achieve both high ammonia removal efficiency and CRC.

	 Examiner’s Response: 
Examiner agrees that Inv. Ex. 1-3 in Table 1 above, which include laponite and pH within the range recited in claim 1, show superior ammonia removal efficiency and CRC, in comparison to Comp. Ex. 3 and 4. That is, based in the data in Table 1 above, it is observed that superabsorbent polymers comprising laponite at 0.5 part by wt. and having a pH within the range of 5.40-5.63 provide for properties (CRC, AUP, i.e. AUL, and Ammonia removal efficiency) as disclosed in Table 1 above. Comp. Ex. 1 and 2, which do not include laponite, preclude a proper back-to-back comparison with Inventive examples 1-3 as multiple variables would be involved in the comparison.
Appellant’s Arguments with regard to C:
In order to expedite prosecution and address the Office’s concerns, Appellant amended the claims to specify an amount of laponite within a range of 0.01-1.0 wt% and also submitted additional data points within that range, via the Rule 1.132 Declaration of Kyu Pal Kim. (See Amendment and Interview Summary, September 7, 2021.) The additional testing, along with the data of the specification, is summarized in Table I below.

    PNG
    media_image3.png
    597
    982
    media_image3.png
    Greyscale

Specifically, Appellant submitted Additional Examples 1-2, having laponite contents of 0.1 and 1.0 wt%, which showed unexpectedly superior ammonia removal efficiency and CRC. In sum, Appellant submitted data points at 0.1, 0.5, and 1.0 showing that unexpected results were maintained throughout the claimed range of 0.1-1.0 wt% for laponite. Appellant respectfully submits that the multiple data points, evenly spaced throughout the relatively narrow claimed range, are sufficient to be commensurate with the claim scope.

	Examiner’s Response:
As stated in the Interview Summary dated 7/20/21, Examiner had requested for additional data covering the end points of laponite and pH range to be recited in the claim language. In the response dated 9/7/21, accompanied with an Affidavit, Applicants submitted two additional data points. The data extracted from Table 1 of the Affidavit which would be relevant for further discussion is summarized below in Table A and Table B:





Table A: Inventive Compositions and Properties Thereof

Laponite amount (pbw)
pH
CRC(g/g)
AUP(g/g)
Ammonia
Removal Eff. %
Example 1
0.5
5.63
35.8
22.7
97
Example 2
0.5
5.40
32.9
21.1
98
Example 3
0.5
5.60
33.1
22.3
92
Addl. Example 1
0.1
5.58
34.6
21.8
95
Addl. Example 2
1.0
5.67
35.5
21.8
98


Table B: Ranges Gleaned from Data and Claimed Ranges


Range from data
Claimed Range
Laponite amount
0.1 - 1.0
0.01 - 1.0
pH
5.40 - 5.67
5.3 - 6.0
CRC
32.9 - 35.8
26 - 40
AUP (AUL)
21.1 – 22.7
17 - 25
Ammonia removal Eff. %
92 - 98
60% or more


Upon analyzing the data that was presented to Examiner with the response dated 9/7/21, Examiner concluded that the data submitted was not reasonably commensurate in scope with the claim language. This is further evident from the data compiled in Table B above. It is not clear why the limited data, based on Examples 1-3 and Additional Examples 1 and 2, would be representative of claim 1 which recites broad ranges for pH, CRC, AUL and ammonia removal efficiency. It is noted that the primary reference to Kim teaches a range of 0.1-1% by wt. relative to the total wt. of the monomer composition [0018-0023].
	In summary, the Kim-Lee combination teaches superabsorbent polymers (SAP) having CRC and AUL properties within the scope of claim 1. Given that the combination would provide for same components as in the claimed, a skilled artisan would reasonably expect the polymers to also have claimed ammonia removal efficiency. Moreover, on the basis that Lee prescribes a neutralization degree, which encompasses the range as recited in claim 3, and that of Inv. Ex. 1 and 2, and given that Lee does not teach an added acid as an essential component of SAP, a skilled artisan would reasonably expect the free carboxyl groups in partially neutralized SAP to provide for the claimed pH, absent evidence to the contrary. Examiner maintains that the combination as a whole obviates the claimed invention. As shown in Table B above, the data on record in not reasonably commensurate in scope with the claim language to overcome the rejections of record.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SATYA B SASTRI/Primary Examiner, Art Unit 1762      
                                                                                                                                                                                                  Conferees:
/GWENDOLYN BLACKWELL/Supervisory Patent Examiner, Art Unit 1762 
                                                                                                                                                                                                       /MARK EASHOO/Supervisory Patent Examiner, Art Unit 1767                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.